Casey, J.
When this appeal was initially before this court (175 AD2d 536), we withheld final decision and remitted the matter to Supreme Court for an evidentiary hearing and determination of the factual issue raised by plaintiff concerning defendants’ status as insureds. Under each of plaintiff’s homeowners policies issued to defendants’ parents, defendants were required to show that they were covered insureds by proof that they were residents of their parents’ households in November 1981 when the incident giving rise to the underlying action occurred. Pursuant to our directive, a hearing was held by Supreme Court on August 10, 1991. Initially, it was stipulated between the parties that defendant Michael W. Ryan was not a covered insured under his parents’ homeowners policy. As to *903the other defendants, we agree with Supreme Court that the proof was sufficient to demonstrate their residencies with their parents at the time in question and, therefore, they are insureds under the respective homeowners policies issued by plaintiff to their parents.
This issue having been determined, we now reject plaintiff’s argument that the amount of counsel fees awarded by Supreme Court is excessive. There is ample support in the record for the court’s conclusion that $225 per hour was reasonable compensation for defendants’ attorneys in the underlying action. Although Michael W. Ryan must be deleted as a party entitled to an award of counsel fees, no change in the amount of counsel fees is warranted. The attorney who represented Michael W. Ryan also represented his two brothers, defendants Timothy J. Ryan and Daniel S. Ryan, and there is nothing in the record to suggest that the time and effort spent by that attorney would have been any different had he defended only the two brothers who were insureds.
Weiss, Mikoll, Crew III and Harvey, JJ., concur. Ordered that the order entered April 2, 1990 and judgment entered August 9, 1990 are modified, on the law, without costs, by deleting therefrom defendant Michael W. Ryan as a party entitled to share in the award of counsel fees, and, as so modified, affirmed. Ordered that the judgment entered July 20, 1990 is affirmed, without costs.